Citation Nr: 0639114	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease (DDD) 
of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected DDD of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1965 to May 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and for DDD of the 
lumbar and cervical spines, and which assigned the current 
disability evaluations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last afforded a VA examination of his 
service-connected PTSD and DDD in July 2004.  In January 
2005, he submitted a VA Form 9, Substantive Appeal, in which 
he asserted that his disabilities had worsened since this 
examination.  He asserted that his PTSD was causing 
increasing panic attacks that were confining him to his home.  
He referred to anger, especially after seeing any news 
reports about the current war, and commented that his memory 
was not good.  As to his low back and neck disorders, he 
stated that he is now less mobile, with constant crippling 
pain which, at times, incapacitates him.  

In light of these assertions, and given the fact that the VA 
examination in question is now over two years old, it is 
found that another VA examination which more accurately 
reflects the current nature and degree of severity of the 
veteran's service-connected PTSD and DDD of the lumbar and 
cervical spines would be helpful prior to a final 
determination of the veteran's claims.  

In DeLuca v. Brown, 8 Vet. App. 202(1995), the U.S. Court of 
Appeals for Veterans Claims held that in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  The Court in DeLuca held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Court remanded 
that case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability, or incoordination.  
If feasible, these determinations were to be expressed in 
terms of additional range of motion loss due to any pain, 
weakened movement, excess fatigability, or incoordination.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question if, in fact, the veteran's degree of 
disability has changed since service connection was granted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is hereby informed of the importance of reporting 
to the scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Inview of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran a psychiatric 
examination to ascertain the current 
nature and degree of severity of his 
service-connected PTSD.  The claims folder 
must be made available to the examiner for 
review, and the examiner must indicate in 
the examination report that the file was 
so reviewed.  The examiner should indicate 
which of the below criteria most 
accurately reflects the veteran's current 
degree of disability:

100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation, or own name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

30 percent:  occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

The examiner should also provide a Global 
Assessment of Functioning (GAF) Score, as 
well as a narrative explanation for the 
score assigned.

All indicated special studies deemed 
necessary must be conducted and the 
examiner must provide a rationale for any 
opinions expressed.

2.  Afford the veteran an orthopedic 
examination to evaluate the service-
connected low back and cervical spine DDD.  
The claims folder must be made available 
to the examiner for review, and the 
examiner must indicate in the examination 
report that the file was so reviewed.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner should 
provide a comprehensive report including 
complete rationale for all conclusions 
made.  The examiner should fully describe 
the degree of limitation of motion of the 
joint or joints affected by the 
degenerative changes.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the lumbar and cervical 
spines.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated.  
See 38 C.F.R. § 4.40.  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. § 4.45.

3.  Afford the veteran a neurological 
evaluation to ascertain the nature and 
degree of severity of any neurological 
symptoms related to his service-connected 
DDD of the lumbar and cervical spines.  
The claims folder must be made available 
to the examiner for review, and the 
examiner must indicate in the examination 
report that the file was so reviewed.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner should 
providea comprehensive report including 
complete rationale for all conclusions 
made.  If there is any neurological 
involvement, the examiner must describe 
what nerves are affected, as well as the 
degree of impairment (that is, mild, 
moderate, moderately severe, or severe).  

4.  Once the above-requested development 
has been completed, the veteran's claims 
for initial evaluations in excess of 30 
percent for the PTSD, in excess of 20 
percent for the DDD of the lumbar spine, 
and in excess of 10 percent for the DDD of 
the cervical spine must be readjudicated, 
with consideration of whether staged 
ratings are appropriate.  If any of the 
decisions remain adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


